Citation Nr: 0714009	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant is eligible for death benefits, to 
include Dependency and Indemnity Compensation (DIC) and death 
pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to October 
1946.  He died in June 2004; the appellant was his spouse at 
the time of death.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in November 
2005.  A transcript of the hearing is associated with the 
claims file.


FINDING OF FACT

The appellant was not married to the veteran until after 
January 1, 1957, and more than 15 years following his 
discharge from service; she was not married to the veteran 
for at least one year prior to his death, and no child was 
born of the marriage.


CONCLUSION OF LAW

The basic criteria for eligibility for death benefits, to 
include DIC and death pension benefits, are not met.  
38 U.S.C.A. §§ 1102, 1310(a), 1541 (West 2002); 38 C.F.R. 
§ 3.54 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to death benefits, to 
include DIC and death pension.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are not applicable to 
the appellant's claim.  In this regard, the Board notes that 
in Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the appellant's claim is not subject to the provisions 
of the VCAA.  

Legal Criteria

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C. Chapter 11.  38 U.S.C.A. § 1310 (a).  

No compensation shall be paid to the surviving spouse of a 
veteran under 38 U.S.C. Chapter 11, unless such surviving 
spouse was married to such veteran before the expiration of 
fifteen years after the termination of the period of service 
in which the injury or disease causing the death of the 
veteran was incurred or aggravated; or for one year or more; 
or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  
38 U.S.C.A. § 1102.

No pension shall be paid under 38 U.S.C.A. § 1541 to a 
surviving spouse of a veteran unless the spouse was married 
to the veteran before January 1, 1957, in the case of a 
surviving spouse of a World War II veteran; for one year or 
more; or for any period of time if a child was born of the 
marriage, or was born to them before the marriage.  
38 U.S.C.A. § 1541.

VA regulations similarly provide that a surviving spouse may 
qualify for pension, or dependency and indemnity compensation 
if the marriage to the veteran occurred before or during his 
or her service or, if married to him or her after his or her 
separation from service, before the applicable date stated 
below.

Death pension may be paid to a surviving spouse who was 
married to the veteran: 

One year or more prior to the veteran's death, or 

For any period of time if a child was born of the 
marriage, or was born to them before the marriage, or 

Prior to the applicable delimiting dates, as follows:

(i) Civil War--June 27, 1905.  (ii) Indian wars--
March 4, 1917.  (iii) Spanish-American War--January 
1, 1938.  (iv) Mexican border period and World War 
I--December 14, 1944.  (v) World War II--January 1, 
1957.  (vi) Korean conflict--February 1, 1965.  
(vii) Vietnam era--May 8, 1985.  (viii) Persian 
Gulf War--January 1, 2001.

Dependency and indemnity compensation payable under 38 U.S.C. 
1310(a) may be paid to the surviving spouse of a veteran who 
died on or after January 1, 1957, who was married to the 
veteran:

Before the expiration of 15 years after the termination 
of the period of service in which the injury or disease 
causing the death of the veteran was incurred or 
aggravated, or 

For 1 year or more, or

For any period of time if a child was born of the 
marriage, or was born to them before the marriage.

See 38 C.F.R. § 3.54.

Analysis

In this case, the appellant does not contend that she married 
the veteran one year or more prior to his death, nor does she 
contend that a child was born of the marriage, or that she 
married the veteran before the expiration of 15 years after 
the termination of his military service, or prior to January 
1, 1957.  She contends, as the marriage and death 
certificates show, that she married the veteran in March 
2004, more than 58 years after his discharge from military 
service, and that he died in June 2004.  Thus, she clearly 
does not meet the criteria for basic eligibility for death 
pension or DIC benefits.  

The Board also notes that, although the appellant contends 
that she was with the veteran for many years prior to his 
death, she does not contend that there was a valid common-law 
marriage, or that they held themselves out publicly as 
husband and wife prior to March 2004.  Moreover, common-law 
marriage cannot be contracted within Tennessee.  Lightsey v. 
Lightsey, 56 Tenn. App. 394, 407 S.W.2d 684 (1966).

To some extent, the appellant appears to be raising an 
argument couched in equity in that she is contending that she 
lived with the veteran for many years prior to his death, and 
she became dependent upon him financially.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing 
Office of Personnel Management v. Richmond, 496 U.S. 414 
(1990).  

In sum, as the evidence does not show, and as the appellant 
does not contend, that she was married to the veteran for a 
year prior to his death, or that there is any other legal 
basis to grant the claim, entitlement to death benefits, to 
include pension and DIC is not legally authorized, and the 
claim must be denied on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) [where the law and not the evidence 
is dispositive, a claim must be denied because of the absence 
of legal merit].


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that the appellant is not 
eligible for death benefits, to include DIC and death 
pension, the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


